September 2, 2011 VIA EDGAR Ms. Tia Jenkins Senior Assistant Chief Accountant UNITED STATES SECURITY AND EXCHANGE COMMISSION Division of Corporate Finance treet NE Washington, DC20549 Re: Cord Blood America, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 31, 2011 Form 10-Q for Fiscal Quarter Ended March 31, 2011 Filed May 23, 2011 File No. 000-50746 Dear Ms. Jenkins: We reviewed your August 10, 2011 letter (“Letter”) containing comments to Cord Blood America, Inc.’s (the “Company”) 10-K filed with the Commission on March 31, 2011 and 10-Q filed with the Commission on May 23, 2011.Please find our responses to each of your comments below.In addition, we have amended our 10-Q filed on May 23, 2011 and our 10-Q filed on August 11, 2011 in accordance with these comments, filing our form 10-Q/A on September 2, 2011. Comments and Responses Form 10-K for Fiscal Year Ended December 31, 2010 Notes to Consolidated Financial Statements 1 Note 2 – Summary of Significant Accounting Policies Impairment of Long-Lived Assets, page F-9 Comment 1 “Considering (i) you have negative cash flows from operations for the last three years, (ii) you generated net losses of $8.5 million and $9.8 million for the years ended December 31, 2010 and 2009, (iii) your auditor has disclosed substantial doubt regarding your ability to continue as a going concern, and (iv) your ability to issue new shares has been ‘chilled’ by the Depository Trust Company; tell us how you tested your customer contracts and relationships for impairment as of December 31, 2010 and as of March 31, 2011. In your response, tell us how you considered FASB ASC 350-30-35-14 and the impairment indicators described in FASB ASC 360-10-35-21. We may have further comments upon reviewing your response.” Response to Comment 1 At December 31, 2010 and March 31, 2011, the Customer contracts and relationships balance included those contracts (and samples) acquired from Cord, Corcell, and Curesource in 2007, in addition to the customer contracts and relationships acquired from Biocordcell in 2010. In accordance with FASB ASC 360-10-35-21, Customer contracts and relationships were tested for recoverability at December 31, 2010 and March 31, 2011 due to there being a current-period operating and cash flow loss combined with a history of there being operating and cash flow losses associated with the use of the long-lived assets (asset group) (paragraph e).Further, in accordance with FASB ASC 350-30-35-14 and ASC 360-10-35-17, an impairment loss is to be recognized if the carrying amount of a long-lived asset is not recoverable and exceeds its fair value. We tested for recoverability at December 31, 2010 and March 31, 2011 by reviewing the sum of the undiscounted cash flows expected to result from the customer contracts (and samples) previously acquired and comparing that amount to the net carrying amount of the Customer contracts and relationships at those dates. The calculation of the cash flows excludes those contracts that have been deemed uncollectible. Based on the results of the calculations, the carrying amount of the customer contracts and relationships were deemed recoverable and no impairment charge was recorded. See Attachments A and B for the related calculations at December 31, 2010 and March 31, 2011. Comment 2 “Considering the comment above, tell us how you analyzed goodwill for impairment in accordance with FASB ASC 350-20-35. In this regard, tell us what you consider a reporting unit and please provide us with (i) the percentage by which fair value exceeded carrying value as of the date of the most recent test, (ii) the amount of goodwill allocated to the reporting unit, (iii) a description of the methods and key assumptions used and how the key assumptions were determined, (iv) a discussion of the degree of uncertainty associated with the key assumptions (i.e., the discussion regarding uncertainty should provide specifics to the extent possible (e.g., the valuation model assumes recovery from a business downturn within a defined period of time)), and (v) a description of potential events and/or changes in circumstances that could reasonably be expected to negatively affect the key assumptions.” 2 Response to Comment 2 At December 31, 2010 and March 31, 2011, the Goodwill balance consisted solely of the goodwill acquired in connection with the Biocordcell acquisition during the quarter ended September 30, 2010. In connection with FASB ASC 350-30-35-18, an intangible asset that is not subject to amortization shall be tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired. While circumstances exist for the Company as a whole that would indicate possible impairment (such as there being a current-period operating and cash flow loss combined with a history of there being operating and cash flow losses), ASC 350-20-35-1 requires goodwill to be tested for impairment at the reporting unit level. The reporting unit level in this case, consists of the Biocordcell segment (South American operations). As such, since Biocordcell has reported segment income during the year ended December 31, 2010 (refer to Note 14) and during the quarter ended March 31, 2011 (refer to Note 10), along with the determinations that there have been no adverse changes in legal factors or in the business climate of the segment that could affect the value of Biocordcell, there were no adverse changes in the extent or manner in which Biocordcell is being used, etc., it was deemed that there are no reporting unit level indicators of impairment. As such, there is no requirement to test the Goodwill for impairment at December 31, 2010. Revenue Recognition, page F-10 Comment 3 “We note that you recognize revenue from enrollment and processing fees upon the completion of processing, and storage fees ratably over the contractual storage period. We further note that during 2010, you commenced the “Afford-A-Cord” program that reduced the initial enrollment, medical courier and processing fee from $1,950 to $645 with a corresponding change to the storage fee from $125/year to $228/year (or $19 per month). As it appears you have multiple deliverables (i.e. enrollment, medical courier, collection kit and processing and annual storage), please address the following with regard to each of your payment arrangements: ● Tell us whether a customer can obtain collection and processing services from another vendor and use your storage services or vice versa. ● Provide us with the timeframe from initial collection to completion of processing. ● Tell us how much and when you recognize revenue for the processing fees and monthly fees. Ensure to include specific references to authoritative accounting literature that supports your position. If you believe enrollment, medical courier, collection kit and processing and monthly fees represent separate units of accounting, please demonstrate to us how you meet the criteria in FASB ASC 605-25-25-5 and provide us with your complete FASB ASC 605-25 analysis supporting your accounting treatment for such transactions.” Response to Comment 3 Customers have the ability to obtain collection and processing services from another vendor, and use our storage services or vice versa.However, this is not a common scenario, especially at the time of collection.The Agreements between the parties outline both processing and storage services.There is a clause in the Agreement that allows for the transfer of the sample by the owner at their own cost, provided their account is paid in full. 3 The timeframe from initial collection of the umbilical cord blood to processing is a maximum of 48 hours. We meet the criteria for multiple deliverables in accordance with FASB ASC 605-25-25-5 as follows: a. As noted above, the delivered items have standalone value to the customer; the collection and processing service being one item, and the storage service being another. b. Objective and reliable evidence of the fair value of the undelivered items exist. See Attachment C for a list of competitor pricing, which supports the fair value of the services being offered. c. The arrangement does not include a general right of return, as such this third criterion is not applicable. Enrollment and processing fees are recognized at the completion of the processing of the umbilical cord blood, in accordance with FASB ASC 605-25. Prior to the processing being completed, three of the four criteria for revenue related to the enrollment, medical courier and processing fee being realized or realizable and earned are met. Once processing is completed, the fourth criteria for revenue related to the enrollment, medical courier and processing fee being realized or realizable and earned is met. A summary of the revenue recognition criteria and amounts of revenue recognized for the Enrollment. Medical Courier and Processing fee is as follows: Enrollment, Medical Courier & Processing fees - $1,950 ($645 afford-a-cord) 1. Persuasive evidence of an arrangement exists – a contract is signed prior to the processing of the umbilical cord blood. 2. Delivery has occurred or service has been rendered – the service is rendered upon completion of the processing of the umbilical cord blood. 3. The seller’s price to the buyer is fixed or determinable – the fee is stated in the contract and on the company’s pricing and payment information sheets (for both the regular pricing and the Afford-A-Cord pricing), all of which is signed and available prior to the processing of the umbilical cord blood. 4. Collectability is reasonably assured – The fee is collected upfront and is non-refundable. As such, this criterion is met prior to the processing of the umbilical cord blood. The one exception is that the enrollment portion of the fee ($150) is refundable only in cases where the umbilical cord blood was not properly collected. In this case, the criterion is met upon completion of the processing of the umbilical cord blood. However, in connection with the Afford-A-Cord program, since the collectability of the entire fair value of the processing fee is not reasonably assured, until such time it is collected (as part of the deferred monthly payments of storage fees, which may also be terminated any time after providing 30 days of written notice after the first year of storage), this criterion is met for only the portion of the Processing fees that are collected upfront, the $645. 4 Annual Storage fees are recognized ratably over the contractual storage period in accordance with FASB ASC 605-25. A summary of the revenue recognition criteria and amounts of revenue recognized for the annual storage fee is as follows: Annual Storage fees - $125 (discounted rates for multi-year contracts; $228 Afford-A-Cord) 1. Persuasive evidence of an arrangement exists – a contract for annual storage (or multi-year storage) is signed and entered into prior to the processing of the umbilical cord blood. However, in connection with the Afford-A-Cord program, a contract for monthly storage ($19/month) is signed and entered into prior to the processing of the umbilical cord blood. 2. Delivery has occurred or service has been rendered – the services are provided over a period of time, as such, the storage fees are recognized ratably over the contracted period of time. 3. The seller’s price to the buyer is fixed or determinable – the annual storage fee is stated in the contract. The contracts provide for the annual storage fee to be fixed over the life of the original contract. However, in connection with the Afford-A-Cord program, the contracts provide that the monthly storage fee may increase no more than once every six years subject to inflationary adjustments for material costs, and the maximum amount of any one increase shall not exceed $2/month. As such, the monthly storage fee under the Afford-A-Cord program is determinable. 4. Collectability is reasonably assured – The first annual storage fee (and the multi-year storage fee for multi-year contracts) is collected upfront with the enrollment and processing fees.All other annual storage fees are billed 30 days prior to the annual collection date, and due on the annual collection date. With respect to the Afford-A-Cord Program, the enrollment, medical courier, and processing fee of $645 is recognized upon the completion of processing the umbilical cord blood.$645 is recognized under this program, as opposed to the $1,950, due to the Company’s assessment that collectability of any additional revenue that may be generated under the Afford-A-Cord program is not reasonably assured. This determination was reached based on several considerations, which include, but are not limited to, the fact that the customers are under a month-to-month contract and may cancel the contract upon 30-days written notice. Note 3 – Summary of Acquisitions, page F-13 Comment 4 “We note your disclosure that the acquisitions of 51% of Stellacure GmbH in March 2010 and 50.1% of Biocordcell Argentina S.A. in September 2010, both individually and in the aggregate, did not meet the definition of a significant subsidiary. Please provide us the basis for your conclusion. In this regard, tell us how you evaluated the significance of each of these acquisitions under Item 2.01 of Form 8-K and Article 11-01(b) of Regulation S-X. Provide us all supporting calculations. The amounts used in the calculation should be derived from financial statements of the acquired entities for the applicable periods. We may have additional comments after reviewing your response.” 5 Response to Comment 4 See Attachment D for copy of our calculation and evaluation related to the significance of each of the acquisitions of 51% of Stellacure GmbH in March 2010 and 50.1% of Biocordcell Argentina S.A. in September 2010, in accordance with Item 2.01 of Form 8-K and Article 11-01(b) of Regulation S-X. Form 10-Q for Quarter Ended March 31, 2011 General Comment 5 “Please amend your Form 10-Q, as necessary, to include any changes made as a result of our comments above on your Form 10-K.” Response to Comment 5 We do not believe there are any necessary amendments to our Form 10-Q as a result of the comments and our responses on our Form 10-K above. Condensed Consolidated Financial Statements Notes to the Condensed Consolidated Financial Statements Note 3 – Summary of Acquisitions, page 9 Comment 6 “We note you acquired 51% of the capital stock of VidaPlus in January 2011. Tell us how you evaluated the significance of this acquisition under Item 2.01 of Form 8-K and Rule 11-01(b) of Regulation S-X. Provide us all supporting calculations. The amounts used in the calculation should be derived from financial statements of the acquired entity for the applicable periods. We may have additional comments after reviewing your response. 6 Response to Comment 6 Please see note 3 from our Q1 Filing…. “On January 24, 2011, the Company entered into a Stock Purchase Agreement to acquire up to 51% of the capital stock in VidaPlus, an umbilical cord processing and storage company headquartered in Madrid, Spain.The Agreement is organized into three tranches; the first executed at closing with an initial investment of approximately $204,000 (150,000 Euro) for an amount equivalent to 7% as follows; 1% of share capital in initial equity or approximately $30,000 and 6% or an estimated $174,000 as a loan convertible into equity within 12 months of closing.The initial investment is secured by a Pledge Agreement on 270 VidaPlus samples that are incurring annual storage fees.The second tranche provides the opportunity for an additional 28% in share capital through monthly investments based on the number of samples processed in that month (up to a maximum of 550,000 EUR).The first installment of this second tranche was completed during the Quarter at an estimated loan amount of $15,000.Converting the investment from a loan into equity for tranche two will take place every 12 months, and the obligation will have been met in full after 1,000 samples have been processed and stored.The third tranche follows a similar loan to equity agreement as tranche two but for an additional 16% equity at the option of the Company (up to a maximum of 550,000 EUR).VidaPlus contracts through Stellacure and their relationship with the German Red Cross for their processing and storage.The second and third tranches contain conditional components for funding to continue from CBAI, including payments to Stellacure by Vida to be current with previously agreed to terms between the parties. The Company believes that further support of a key channel partner to Stellacure provides additional opportunities for expansion throughout Europe.” At March 31, 2011, CBAI does not own 51%, but rather 1% of VidaPlus. As such, we did not evaluate the significance of this acquisition under 2.01 of Form 8-K and Rule 11-01(b) of Regulation S-X. Note 5 – Commitments and Contingencies JMJ Financial, page 10 Comment 7 “We note on January 12, 2011, that you issued a $1,050,000 Convertible Promissory Note to JMJ and simultaneously JMJ issued a $1,000,000 Secured & Collateralized Promissory Note as the sole consideration for the promissory note. Please explain to us the business purpose of this transaction and tell us how you accounted for it.” Response Comment 7 On January 12, 2011 the Company entered into a “Secured & Collateralized Promissory Note” with JMJ Financial for the amount of $1,050,000.The Note is secured by up to $1,000,000 of the Company’s assets.The Business Purpose of the Note is to provide working capital for the Company.The Company has $1,000,000 available to borrow against the Note as Capital needs arise.As of June 30, 2011 the Company has drawn down $100,000 against the Note and recorded the draw as a liability due on the Note.The difference of $50,000 was recorded as a Discount on the note payable, which is amortized over the life of the note. 7 Vivicells International Acquisition, page 12 Comment 8 “We note that on May 2, 2011, you foreclosed as the holder of a super priority lien against the assets of NeoCells in satisfaction of outstanding notes of $320,000. Tell us (i) when such foreclosure process started, (ii) how such actions were used to evaluate the collectability of the $320,000 at March 31, 2011 and (iii) the fair value of the assets securing such loan, if known.” Response to Comment 8 On April 13, 2011, the Company filed a Non Consummation of Confirmed Plan with the United States Bankruptcy Court. Effectively this started the legal process for the Company to pursue its rights to foreclose as the holder of a super priority lien against all assets of NeoCells, ViviCells’ subsidiary.The foreclosure action unto itself was not used to evaluate the collectability of the loan, but rather the means to secure the assets. Upon the foreclosure, the Company collected $6,582 of cash and 2,305 umbilical cord blood samples. Based on our understanding of the contracts underlying those samples and the age of the samples, these umbilical cord blood samples provide for future cash inflows (undiscounted) in the amount of approximately $2.8 million. Liquidity and Capital Resources, page 20 Comment 9 “We note the Depository Trust Company ‘chilled’ all of your newly issued shares and newly freed shares from private placement sales in December 2010. Please expand your discussion here to disclose the impact of the ‘chill’ on your ability to meet your cash flow needs for the next 12 months.” Response to Comment 9 The Company’s Form 10-Q/A filing includes a response to all issues raised by Comment 9 in the locations requested in Comment 9. Comment 10 “We note you have recognized liquidating damages of approximately $895,000 due to the ‘chill’ imposed by the Depository Trust Company. Please tell us if there are additional anticipated or potential penalties or damages that you will be subject to based on the chill.” 8 Response to Comment 10 Additional damages may be incurred by the Company in connection with the settlement agreement entered into with a third party on January 19, 2011, in accordance with the formulas set forth in the settlement agreement.The future or anticipated amount of damages can be influenced by a host of variables, and as such, we can’t reasonably estimate the range of additional damages. In accordance with FASB ASC 450, we have disclosed the nature of such contingency. To date, there have been no additional amounts paid in connection with the settlement agreements relating to the “chill” imposed by the Depository Trust Company. Please contact me at 1.702.914.7250 if you have any further questions. Sincerely, Matthew L. Schissler Chairman and Chief Executive Officer Cord Blood America, Inc. 9 Attachment A Cord Corcell Curesource Biocordcell Total Cash Inflows $ Cash Outflows * $ ) $ ) $ ) $ ) $ ) Net Cash Flows $ Net Intangible Balance at 12/31/2010 $ Excess of Net Cash Flows above Net Carrying Amount of Intangible $ * Cash Outflows on storage fees are estimated to be 25% of revenues for Cord, Corcell and Curesourse; and 63% of revenues for Biocordcell. This estimate is calculated based on historical cost as follows and is believed to be very conservative: CBAI ‐ Stand Alone Biocordcell Storage Fee Income $ $ $ COGS** $ $ $ COGS as a % of Income 25
